         Case 1:18-cv-00491-RBW Document 16 Filed 11/02/18 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                  )
 JUDICIAL WATCH, INC.,                            )
                                                  )
                 Plaintiff,                       )
                                                  )
        v.                                        )         Case No. 18-00491 (RBW)
                                                  )
 U.S. DEPARTMENT OF JUSTICE,                      )
                                                  )
                 Defendant.                       )
                                                  )

                                   JOINT STATUS REPORT

       Pursuant to this Court’s order entered after the status conference in this matter held on

October 5, 2018, the parties respectfully submit the following joint status report:

       1.       At issue in this Freedom of Information Act (FOIA) lawsuit is Plaintiff Judicial

Watch, Inc.’s December 12, 2017 request to Defendant, the United States Department of Justice,

seeking the following records from January 1, 2015 to the present:

             a) Any and all records of communication, including but not limited to emails, text
                messages and instant chats, between DOJ officials in the Attorney General’s
                Office and Fusion GPS employee or contractor Nellie H. Ohr.

             b) Any and all records of communication, including but not limited to emails, text
                messages and instant chats, between DOJ officials in the Attorney General’s
                Office and Fusion GPS employee or contractor Nellie H. Ohr.

       2.       Defendant provided plaintiff with an informal summary of its search on October

19, 2018. The parties have conferred regarding Defendant’s search and Plaintiff requested

additional information about Defendant’s search. The parties however, require an additional two

weeks to confer whether they are able to resolve the issue surrounding the adequacy of

Defendant’s search.
         Case 1:18-cv-00491-RBW Document 16 Filed 11/02/18 Page 2 of 2



       3.      Therefore, the parties respectfully request that they me permitted to submit

another joint status report reflecting the progress of the case by November 14, 2018.




 Respectfully submitted,                            November 2, 2018

 /s/Ramona R. Cotca                                 CHAD READLER
 Ramona R. Cotca (D.C. Bar No. 501159)              Principal Deputy Assistant Attorney General
 JUDICIAL WATCH, INC.
 425 Third Street S.W., Suite 800                   MARCIA BERMAN
 Washington, DC 20024                               Assistant Branch Director
 (202) 646-5172
 rcotca@judicialwatch.org                           /s/Michael J. Gerardi
                                                    Michael J. Gerardi (D.C. Bar No. 1017949)
 Counsel for Plaintiff                              Trial Attorney
                                                    United States Department of Justice
                                                    Civil Division, Federal Programs Branch
                                                    1100 L St. NW, Room 12212
                                                    Washington, DC 20005
                                                    Tel: (202) 616-0680
                                                    Fax: (202) 616-8460
                                                    E-mail: michael.j.gerardi@usdoj.gov

                                                    Counsel for Defendant




                                                2
